Title: To George Washington from Alexander Hamilton, 20 March 1793
From: Hamilton, Alexander
To: Washington, George



Sir,
Treasury Departmt 20th Mar: 1793.

I have the honor to submit a letter from Wm Bingham Esqr. of the 26th of febry last, together with the papers which it enclosed.
It would seem that the United States in Congress assembled have already put the affair in a situation to make the consequences of the Suit a public concern; in which case it would appear adviseable that measures should be taken for a regular defence on behalf of the Government; so at least, that what is just may be finally done, and no more. With perfect respect, I am &c.

Alex: Hamilton

